Citation Nr: 1021892	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
shoulder subluxation with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDING OF FACT

The Veteran's left shoulder subluxation with degenerative 
joint disease is manifested by flexion to no less than 85 
degrees and abduction to 90 degrees with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
shoulder subluxation with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters
	
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in October 2006 
in which the RO advised the appellant of the evidence needed 
to substantiate his increased rating claim.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case. 38 U.S.C.A. §§ 
5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
appears to have obtained all of the Veteran's VA medical 
records, including those from Chicago, Minneapolis, and 
Atlanta. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his claim in October 2006, January 2008, and 
February 2009.  The Board finds that these examination 
reports are adequate for the purpose of determining the 
increased rating claim that is decided herein.  These 
examination reports reflect that the examiners reviewed the 
claims folder.  During the examinations, the examiners 
elicited from the Veteran his history of complaints and 
symptoms, conducted thorough examinations, and provided 
clinical findings detailing the examination results.  For 
these reasons, the Board concludes that the reports of the VA 
examinations conducted in October 2006, January 2008, and 
February 2009 provide adequate bases for a decision.

The Board notes that the Veteran testified at his April 2010 
hearing that he believes his left shoulder disability has 
worsened since his February 2009 VA examination.  In general, 
when it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  However, in this instance, the Veteran has already 
been provided with three VA examinations during the pendency 
of this appeal.  Most significantly, he previously alleged in 
a VA Form 9 received in March 2008 that his disability had 
worsened since his last examination in January 2008; however, 
the subsequent VA examination in February 2009 did not show 
any significant worsening beyond the earlier findings.  Given 
the numerous VA examinations that have already been provided, 
the fact that neither the Veteran nor his representative has 
offered any specific information with respect to how the 
Veteran's disability has worsened, and the lack of objective 
evidence worsening demonstrated on the last VA examination 
following a similar assertion on his part, the Board finds 
that the VA examination reports that are already of record 
are adequate to decide the claim at hand, and a remand for a 
new VA examination is not warranted.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The Veteran has claimed entitlement to an increased rating 
for left shoulder subluxation with degenerative joint 
disease, which is currently rated as limitation of motion of 
the arm and assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Ratings assigned under this 
diagnostic code vary depending on whether a veteran's major 
or minor arm is being rated.  In the case at hand, the 
evidence reflects that the Veteran's left shoulder is his 
minor shoulder, and thus the corresponding ratings will be 
applied.  Diagnostic Code 5201 assigns a 20 percent rating 
for limitation of motion of the minor arm at shoulder level 
and for limitation of motion of the minor arm to midway 
between the side and shoulder level.  A 30 percent rating is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side.

The October 2006 VA examination report reflects there was 
tenderness to palpation along the acromioclavicular joint and 
coracoid process.  There was no tenderness or pain along the 
muscle groups of the shoulder or upper arm.  Impingement 
sign, apprehension test, relocation test, and lift off test 
were positive.  Range of motion was noted to be to 90 degrees 
flexion, abduction to 95 degrees, adduction to 25 degrees, 
external rotation to 75 degrees, and internal rotation to 60 
degrees.  Neurologic examination, which included testing 
strength in external rotation, internal rotation, and 
abduction, was 5/5.  There was full elbow, forearm, wrist, 
and hand range of motion, and there was no pain, limitation, 
or discomfort.  

The January 2008 VA examination report reflects, in relevant 
part, that the Veteran reported having dislocations as well 
as constant pain.  Physical therapy and injections have 
provided temporary relief, and ibuprofen and Vicodin provide 
some benefit.  He reported that he last worked two years ago 
and is currently in school full time.  He used to perform 
physical labor jobs but is no longer able to do so because of 
his shoulder.  

On physical examination, there was no deformity, giving way, 
instability, episodes of dislocation or subluxation, locking 
episodes, effusion, edema, redness, heat, abnormal movement, 
guarding of movement, or inflammatory condition.  There was 
pain, diffuse tenderness throughout the joint, stiffness, and 
moderate weakness. The Veteran had forward flexion to 85 out 
of 180 degrees.  Flare-ups were noted to be of moderate 
severity, to occur daily, and to last for hours.  Abduction 
was to 100 out of 180 degrees.  External rotation was to 15 
out of 90 degrees, while internal rotation was to 60 out of 
90 degrees.  The Veteran had pain on movement with all of 
these motions.  The examiner found no additional functional 
limitations of the shoulder, including no additional loss of 
range of motion, during flare-ups or secondary to three 
repetitive uses of the joint, painful motion, weakness, 
excessive fatigability, lack or endurance, or incoordination.  
The examiner noted that there are no loss of a bone or part 
of a bone, recurrent shoulder dislocations, inflammatory 
arthritis, or joint ankylosis.  

The February 2009 VA examination report notes that the 
Veteran's pain ranges from 1 to 10 out of 10 and is affected 
by weather, sleeping, and any lifting using the left arm.  On 
examination, there was good shoulder musculature, with the 
right shoulder deltoid being a little larger than the left.  
Palpation of the sternoclavicular and acromioclavicular 
joints was negative.  Capsule was tender laterally but not 
anteriorly.  Sulcus and drawer were negative, while Hawkins 
was positive.  Near was positive at 120 degrees and the 
Veteran was reluctant to go further passively.  Biceps was 
negative to resistance.

Passive range of motion was flexion to 160 degrees, with 
active range of flexion to 120 degrees with pain starting at 
90 degrees.  Abduction was to 180 degrees passively with pain 
throughout.  Active abduction was to 90 degrees with pain.  
External rotation was to 90 degrees passively and to 80 
degrees actively with discomfort.  Internal rotation was to 
70 degrees.  Motor strength was 5/5, and cuff was 5/5.  With 
respect to the DeLuca factors, the examiner further noted 
that "[p]ainful motion is all motion mild, limited motion 
active is 160 degrees and passive is 20 degrees; weakness is 
negative, lack of endurance is moderate by history, lack of 
coordination is negative."  The examiner concluded that 
additional functional impairment due to pain, repetitive use, 
fatigue, weakness, lack or endurance, or incoordination could 
not be specified without resort to speculation.  

The Veteran's VA medical records also contain evidence that 
is relevant to determining whether an increased rating is 
warranted.  A December 2006 record notes active forward 
flexion to 100 degrees and passive range of flexion to 150 
degrees.  He reported significant shoulder pain.  There was 
no tenderness or atrophy.  External rotation was to 50 
degrees and internal rotation was to L3.  He reported pain 
with extremes of external rotation with his left arm at his 
side.  Strength to forward flexion and external rotation were 
4+/5.  

Based on this evidence, the Board finds that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5201.  As noted above, the assignment of a 30 percent rating 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  None of the above VA examination reports or 
medical records includes range of motion findings that even 
approach such limitation, even taking into account additional 
disability due to factors such as pain, weakness, and 
fatigability.  These records reflect that the Veteran's 
flexion has been limited to no more than 85 degrees and that 
his abduction has been limited to no more than 90 degrees 
with pain.  The February 2009 report makes reference to a 
limitation to 20 degrees, but it is unclear exactly what sort 
of limitation this number refers to.  The Board notes, 
however, that no other range of motion limitation cited in 
this same examination report even approaches 25 degrees.  
There is no indication in any of the evidence of record that 
the Veteran is unable to lift his shoulder more than 25 
degrees from his side.  Therefore, the Board finds that a 30 
percent rating cannot be assigned under Diagnostic Code 5201 
based on the evidence of record.      

The Board has also considered whether an increased rating may 
be assigned under a different diagnostic code.  The Board 
notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 
5203 pertain to disabilities of the shoulder and arm.  Of 
these Diagnostic Code 5203 (impairment of clavicle or 
scapula) need not be considered, as it allows for a maximum 
rating of 20 percent.  Diagnostic Code 5200 (scapulohumeral 
articulation, ankylosis of) does not apply, as ankylosis of 
the Veteran's left shoulder is not demonstrated by the 
evidence of record.  

Nor is an increased rating warranted under Diagnostic Code 
5202 (other impairment of the humerus), which would provide 
an increased rating of 40 percent for fibrous union of the 
humerus, a 50 percent rating for false flail joint, and a 70 
percent for loss of head of humerus or flail shoulder.  
Following a thorough review of the evidence, including the 
three examination reports discussed above, the Board finds 
that none of these conditions is demonstrated by the evidence 
of record.  While each of these examination reports noted 
abnormal findings related to the humerus, none found fibrous 
union, false flail joint, or flail shoulder.  Therefore, a 
rating in excess of 20 percent cannot be assigned under a 
different diagnostic code.  The Board has considered other 
manifestations described by the Veteran, such as the 
recurrent dislocations he described in his 2008 examination.  
Significantly, however, physical examination revealed no 
indication of dislocation or instability.  In addition, 
despite the nature of his original injury to the shoulder, 
examination also revealed no objective evidence of 
subluxation.  While the Veteran is competent to describe 
symptomatology, the Board ultimately places more probative 
weight on the findings of a competent health care specialist, 
particularly in a case such as this, where the findings of 
the 2008 VA examiner are fairly consistent with those noted 
in both an earlier and later VA examination.

In short, the Board finds that a preponderance of the 
evidence of record is against assigning a rating in excess of 
20 percent for the Veteran's left shoulder subluxation with 
degenerative joint disease.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as a preponderance of the evidence is against the 
Veteran's claim, this doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation for the disability at 
issue on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as 'governing norms.'  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service- 
connected disability of the left shoulder is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as 'governing norms. ' The record does not show 
that the Veteran has required frequent hospitalizations for 
this disability.  Additionally, there is not shown to be 
evidence of marked interference with employment beyond that 
already contemplated by the 20 percent rating criteria due to 
the left shoulder disability.  While the Veteran does have 
problems performing physical labor, he was able to complete a 
less physically demanding employment program through VA.  The 
Board finds that the evidence does not demonstrate an 
exceptional or unusual clinical picture beyond that 
contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to a rating in excess of 20 percent for left 
shoulder subluxation with degenerative joint disease is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


